DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
This Office action is Non-Final.
Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior arts of record alone or in combination fail to teach the recited limitation in combination with the recited features of the independent claims.
The Examiner cautions the Applicant when amending the claims to take great care so that the independent claims do not become Statutory Double Patenting.
Claim Objections
With respect to claim 3, it is unclear if a “format of the data set” is required since, in claim 2, it states, “wherein the settings include one or more of a format data of the data set, a frequency in which data sets will be loaded, a volume of data to be stored and searched, and a preferred notification channel for providing status updates to the user.”  As currently presented claim 2, implies one of the listed limitations is required, therefore, a format may not necessarily be required.  The Examiner believes claim 2 
The Examiner invites the Applicant and/or Applicant’s representative if it would help expedite prosecution of the application.
Obviousness Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,685,000 (‘000). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims represent an obvious variant of the already issued patent ‘000, note the omission of the language, “identifying, by the computer system, a first field of the indexed data set that is searched more frequently than a second field of the indexed data set; and adding, by the computer system in response to identifying the first field as being searched more frequently than the second field, an entry to a graphical user interface for searching for an attribute in the first field”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11, 12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Searle et al. (US 2016/0294605 A1, also cited on the IDS dated 04/15/2020) hereinafter “Searle”, further in view of Pardehpoosh et al. (US 2013/0019233 A1, also cited on the IDS dated 04/15/2020) hereinafter “Pardehpoosh”.
With respect to claims 1, 15 and 20, the Searle reference teaches computer-implemented methods and computer system for preparing a data set for searching, the computer-implemented methods and computer system [see Abstract, disclosing Remote Embedded Device Update Platform Apparatuses, Methods and Systems ("REDUP") transforms telemetry inputs via REDUP components into remote embedded updates outputs], comprising:
receiving, by a computer system comprising one or more processors, a request from a client device to upload a data set for use with an application [see ¶0100, a package configuring request may be obtained at 1901; For example, the package configuring request may be obtained when a REDUP administrator initiates configuration of an update package];
determining, by the computer system, whether the client device is authorized to upload the data set [¶3556, disclosing determine, via processor, whether the remote 
receiving, by the computer system, the data set [see ¶0057, disclosing the device may send the update download request to request update download from the update server]; and
providing, by the computer system, a notification of a status of the processing of the data set for display to the user on the client device [see ¶3091, disclosing the message “Update/Delete completed successfully” being part of a StatusReport; as interpreted by the Examiner, this is a notification of status].
Searle teaches the computer-implemented methods and computer system, as referenced above.
Searle does not teach it comprises:
sending, by the computer system, a request to the client device instructing a user to configure settings for the application;
receiving, by the computer system, the settings for the application, the settings configuring a storage infrastructure for storing data associated with the application, and configuring an indexing process for indexing the data associated with the application, in response to selection of the settings by the user; and
processing, by the computer system, the data set to store the data set as an indexed data set in accordance with the configuration for the storage infrastructure and in accordance with the configuration for indexing the data.
However, Pardehpoosh teaches it comprises:

receiving, by the computer system, the settings for the application, the settings configuring a storage infrastructure for storing data associated with the application, and configuring an indexing process for indexing the data associated with the application, in response to selection of the settings by the user [see ¶0041, disclosing when a device adopts (i.e. links) some or all of its pre-installed applications with a user account]; and
processing, by the computer system, the data set to store the data set as an indexed data set in accordance with the configuration for the storage infrastructure and in accordance with the configuration for indexing the data [see ¶0041, disclosing the device's unique hardware identifier is stored within the uniqueness table; This prevents future requests to link the pre-installed software on the device from being authorized since these requests are invalid].
Therefore, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the update platform as taught by Searle with the adoption feature as taught by Pardehpoosh.  Doing so would have enhanced Searle by allowing a device’s unique 
With respect to claims 2 and 16, the combination of Searle and Pardehpoosh as modified teaches the computer-implemented method and computer system of claims 1 and 15, as referenced above.  The combination further teaches wherein the settings include one or more of a format of the data set, a frequency in which data sets will be loaded, a volume of data to be stored and searched, and a preferred notification channel for providing status updates to the user [Searle, see ¶3506, disclosing the REDUP database may be implemented using various standard data-structures, such as an array, hash, (linked) list, struct, structured text file (e.g., XML), table, and/or the like. Such data-structures may be stored in memory and/or in (structured) files. In another alternative, an object-oriented database may be used, such as Frontier, ObjectStore, Poet, Zope, and/or the like. Object databases can include a number of object collections that are grouped and/or linked together by common attributes; they may be related to other object collections by some common attributes. Object-oriented databases perform similarly to relational databases with the exception that objects are not just pieces of data but may have other types of capabilities encapsulated within a given object. If the REDUP database is implemented as a data-structure, the use of the REDUP database 3519 may be integrated into another component such as the REDUP component 3535. Also, the database may be implemented as a mix of data structures, objects, and relational structures. Databases may be consolidated and/or distributed in countless 
With respect to claim 3, the combination of Searle and Pardehpoosh teaches the computer-implemented method of claim 2, as referenced above.  The combination further teaches wherein the format of the data set is one of a comma-separated values (CSV) format, a JavaScript Object Notation (JSON) format [see ¶0282, disclosing a plain JSON document downloaded and placed into the User Table], a portable document file (PDF) format, a text file format, a hypertext markup language (HTML) format, or an extensible markup language (XML) format.
With respect to claims 4 and 17, the combination of Searle and Pardehpoosh teaches the computer-implemented method and computer system of claims 1 and 15, as referenced above.  The combination further teaches it comprises:
receiving, by the computer system, a request to upload a second data set for use with the application [Searle, ¶3335, disclosing vehicles when contacted will request installers to update the attributes in the tree and then request the server to download any Sofware Update Modules(SUMs); SUMs are routed to the correct installers and executed];
identifying, by the computer system, that the settings have already been configured [Searle, see ¶3556, disclosing determine, via processor, whether the remote connected device is authorized to get the update package associated with the update identifier];

providing, by the computer system, a notification of a status of the processing of the second data set for display to the user on the client device [Searle, see ¶3091, disclosing the message “Update/Delete completed successfully” being part of a StatusReport; as interpreted by the Examiner, this is a notification of status].
Searle does not teach processing, by the computer system, the second data set to store the second data set as an indexed second data set in accordance with the settings.
However, Pardehpoosh teaches processing, by the computer system, the second data set to store the second data set as an indexed second data set in accordance with the settings [see ¶0041, disclosing a uniqueness table configured to maintain a database or table of electronic devices that have had one or more pre-installed applications linked with a user account].
Therefore, it would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the update platform as taught by Searle with the adoption feature as taught by Pardehpoosh.  Doing so would have enhanced Searle to receive updates as they become available.
With respect to claim 5, the combination of Searle and Pardehpoosh teaches the computer-implemented method of claim 1, as referenced above.  The combination further teaches receiving, by the first computer system, the data set from a second 
With respect to claim 6, the combination of Searle and Pardehpoosh teaches the computer-implemented method of claim 1, as referenced above.  The combination further teaches it comprises:
determining, by the computer system, after processing the data set, that at least a portion of the data set was not stored or was not indexed [Searle, see ¶0798-0799, disclosing emitted if any of the files in the update fail to complete]; and
providing, by the computer system, the notification in response to determining that the at least a portion of the data set was not stored or was not indexed, the notification indicating that the processing of the data set was unsuccessful [Searle, see ¶3091, disclosing the message “Update/Delete completed successfully” being part of a StatusReport; as interpreted by the Examiner, this is a notification of status].
With respect to claim 7, the combination of Searle and Pardehpoosh teaches the computer-implemented method of claim 1, as referenced above.  The combination further teaches wherein processing the data set to store the data set as an indexed data set in accordance with the determined configuration for the storage infrastructure and in 
With respect to claims 11 and 18, the combination of Searle and Pardehpoosh as modified teaches the computer-implemented method and computer system of claims 1 and 15, as referenced above.  The combination further teaches selecting, by the computer system, a number of computing devices on which to store the indexed data set, the number of computing devices selected being based at least in part on one or more of the settings received for configuring the storage infrastructure and the settings received for configuring the indexing [Searle, see ¶0094, disclosing a set of devices for the segment may be determined at 1413; For example, the set of devices may be specified as a list of vehicle VIN numbers (e.g., provided by the REDUP administrator). Specified devices may be associated with the segment at 1417; For example, a database record associated with the segment may be updated to include the list of specified vehicles].
With respect to claims 12 and 19, the combination of Searle and Pardehpoosh as modified teaches the computer-implemented method and computer system of claims 11 and 18, as referenced above.  The combination further teaches wherein each of the computing devices is one of a processor or a storage device [Searle, see ¶0083, disclosing the user may utilize the connected device (e.g., the user interface of the .


Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Searle and Pardehpoosh, further in view of Mufti et al. (US 2016/0105468 A1, also cited on the IDS dated 04/15/2020) hereinafter “Mufti”.
With respect to claim 8, the combination of Searle and Pardehpoosh teaches the computer-implemented method of claim 1, as referenced above.  The combination does not teach wherein representational state transfer (REST) application programming interfaces (APIs) are used by the computer system to store data into the storage infrastructure, to modify indexed data, and/or to retrieve indexed data in response to a search.
However, Mufti teaches wherein representational state transfer (REST) application programming interfaces (APIs) are used by the computer system to store data into the storage infrastructure, to modify indexed data, and/or to retrieve indexed data in response to a search [see ¶0037, disclosing the server can retrieve information from the location registry and the capability registry via, e.g., a SIP MESSAGE request, a SIP NOTIFY request (and corresponding SIP 200 OK response from the queried registry) or an HTTP request such as a GET to a Web Services or Representational State Transfer (REST) application programming interface ( API) endpoint].
.


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Searle and Pardehpoosh, further in view of Jackson et al. (US 2014/0201266 A1, also cited on the IDS dated 04/15/2020) hereinafter “Jackson”.
With respect to claim 9, the combination of Searle and Pardehpoosh teaches the computer-implemented method of claim 1, as referenced above.  The combination does not teach wherein the data set includes data representing a vehicle inventory, further comprising:
receiving, by the computer system, a search for data regarding vehicles within a proximity of a geographical location; and
providing, by the computer system, a list of search results identifying vehicles within the proximity of the geographical location, the list of search results identifying the vehicles in an order based on the proximity of the vehicle to the geographical location.
However, Jackson teaches wherein the data set includes data representing a vehicle inventory [see Abstract, disclosing a data server configured to receive data identifying a plurality of vehicles and associated vehicle locations and an input processor configured to process the received data to identify a plurality of locations of 
receiving, by the computer system, a search for data regarding vehicles within a proximity of a geographical location [see Abstract, disclosing receive data identifying a plurality of vehicles and associated vehicle locations and an input processor configured to process the received data to identify a plurality of locations of interest related to one or more assets]; and
providing, by the computer system, a list of search results identifying vehicles within the proximity of the geographical location, the list of search results identifying the vehicles in an order based on the proximity of the vehicle to the geographical location [see Abstract, disclosing the output processor is further configured to generate a proximity alert when the one or more client devices are determined to be within the predetermined proximity to one or more of the locations of interest].
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to modify the combination with the vehicle tracking and locating system as taught by Jackson.  Doing so would have enhanced the combination by giving users the ability to assets such as vehicles.
With respect to claim 10, the combination of Searle, Pardehpoosh and Jackson teaches the computer-implemented method of claim 9, as referenced above.  The combination further teaches wherein the client device is a first client device, the search is received from a second client device executing the application, and the list of search 
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to include such a feature as it would have given other authorized parties the ability to search for information.
Conclusions/Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CASANOVA whose telephone number is (571)270-3563.  The examiner can normally be reached on M-F: 9 a.m. to 6 p.m. (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JORGE A CASANOVA/Primary Examiner, Art Unit 2165